DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 8 and 10 – 20 are as previously presented. Claims 21 – 22 have been added.

Drawings
The drawings filed on July 15th, 2019 have been entered and accepted.

Response to Arguments
Applicant’s arguments, see Remarks, filed October 14th, 2021, with respect to the independent claims been fully considered and are persuasive.  The rejection of July 21st, 2021 has been withdrawn. 

Reasons for Allowance
Claims 1 – 8 and 10 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art as a whole fails to teach the limitations of the independent claims, specifically failing to teach a method of making an ion-conductive thermoplastic film comprising the steps of mixing, polymerizing, pelletizing and extruding, as described in the independent claims. Furthermore, in view of the prior art, these features listed in the independent claims would not have been obvious to one of ordinary skill in the art at the time of the invention. Claims 2 – 8 and 10 – 20 are allowed based on dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        
					/TIMOTHY KENNEDY/					Primary Examiner, Art Unit 1743